El Juez Asociado 'Sr. Aldeey,
emitió la opinión del tribunal.
Dictada sentencia en el pleito que don Tomás Quiñones sigue en la Corte de Distrito de Mayagüez contra la corpora-ción Ana María Sugar Co., solicitó el demandante que se le concedieía un nuevo juicio y también apeló de la sentencia.
Uno de los motivos del aviso y de la moción de nuevo juicio es la insuficiencia de la prueba para justificar la decisión del tribunal y sus conclusiones de hecho y para sostenerlo presentó en tiempo oportuno una exposición del caso sin es-pecificación de los particulares en los cuales la prueba es insuficiente, según exige el inciso 3o. del artículo 223 del Có-digo de Enjuiciamiento Civil.
El día en que se discutió la moción de nuevo juicio quedó .pendiente el particular de la insuficiencia hasta que se apro-bara el pliegó de exposición del caso, y solicitó la parte deman-dada que no se aprobara la exposición del caso presentada por no cumplir con el requisito del inciso 3o. del artículo 223 supra, moción que el juez señaló para ser discutida el mismo día que estaba fijado para oir a las partes respecto a enmiendas en la exposición y para su aprobación. En este día la parte demandante solicitó que se permitiera hacer en el pliego la siguiente enmienda:
“Insertar al final de la prueba del demandado, que las declaracio-nes de Alfonso Valdés, Peláyo Vals y Mr. H. Hiltz, en cuanto se refie-*353ren al contrato de compraventa de azúcar verificado por las partes, són insuficientes para probar la condición en que basa su defensa el de-mandado, de que el demandante estaba obligado, según convenio, a consignar en el Boyal Bank of Ganada de esta ciudad, el importe de los azúcares vendidos, antes de la entrega de' éstos, al demandante.”
Después de oir el tribunal a las partes sostuvo la oposi-ción de la demandada a la aprobación de la exposición del caso para ser utilizada en la moción de nuevo juicio, deses-timó también la petición de enmienda para incluir la especi-ficación de la insuficiencia de la prueba y aprobó el pliego para ser utilizado en el recurso de apelación contra lá sen-tencia.
Después de esta resolución el demandante presentó a.uno de los jueces de este tribunal una solicitud de mandamus para que se ordenara al juez de distrito que permita la .re-ferida enmienda y proceda después a aprobar la exposición del caso en cuanto se refiere a los efectos de la moción ,de nuevo juicio. Expedido un auto condicional lo contestó /.el juez alegando que no podía cumplir ,1o que se le ordenaba por-que presentada la enmienda después de transcurrido el plazo-legal para presentar la exposición del caso con la especifica-ción de la insuficiencia de la-prueba carecía de jurisdicción, para permitir que se agregase tal especificación y citó en su apoyo el caso de Earles v. Gilham, 20 Nev. 46. La parte demandada a quien admitimos como interventora el día que estaba señalado para la vista de la petición también se opuso-a la solicitud y presentó como prueba la transcripción, que-obra en este tribunal con motivo de la apelación establecida, por el demandante contra la resolución que le negó la con-cesión de nuevo juicio.
El caso de Nevada citado por el juez sostiene su resolu-ción, pero alega la parte peticionaria que de acuerdo con, el caso de Ríos v. Ríos, 15 D. P. R. 284, tiene el juez jurisdic-ción para resolver sobre la enmienda que propuso y para, admitirla. En este caso se- trataba de una apelación contra, la resolución que negó la aprobación de un pliego de exposi-*354ei'ón del caso para sostener una moción de nuevo juicio por el fundamento de ser insuficiente la prueba para sostener la sentencia, porque no contenía la especificación que exige el inciso 3o. del artículo 223 del Código de .Enjuiciamiento Civil y se dijo que el apelante pudo pedir permiso al tribunal para enmendar la exposición del caso a fin de agregarle la espe-cificación de la insuficiencia, y aunque no se dijo expresamente que la enmienda podía hacerse después de transcurrido el -plazo legal para la presentación del pliego, éste es el alcance de esa resolución ya que la aprobación. siempre tiene lugar después de transcurrido dicho plazo.
Aunque la doctrina sentada en este caso de Nevada no está.acorde con la del caso de Ríos v. Ríos, supra, preferimos seguir sosteniendo el criterio del último porque encuentra apoyo en la jurisprudencia de California y de Idaho de donde procede nuestro código de procedimiento, pues ya hemos dicho antes de ahora que seguiremos con preferencia la doc-trina que con respecto a él han sentado sus tribunales. En el caso de Valentine v. Steward, 15 Cal. 397, se declaró que una exposición del caso para un nuevo juicio que no contenía -especificación de la insuficiencia de la prueba para sostener la sentencia es incompleta pero no una nulidad y que en bien •de la justicia podrá ser enmendada aun después de transcu-rrido el plazo legal para su presentación, doctrina que también :se sienta en el caso de Loucks v. Edmonson, 18 Cal. 204, y en el de Smith v. City of Stockton, 73 Cal. 205, resuelto en el mismo año en que se dictó la 'sentencia en el caso de Nevada, y que fué citado con aprobación en el de Miller v. Hunt, 7 Idaho, 489, del año 1901.
Mas a pesar de lo expuesto, el auto perentorio de mandamus no debe ser expedido porque siendo un recurso ex-traordinario no debe concederse generalmente cuando existe un remedio en ley que sea adecuado, rápido y eficaz.
El juez de distrito se. negó a aprobar el pliego de expo-sición del caso para ser utilizado en la moción de nuevo jui-' ció porque carecía de la, especificación de la insuficiencia de *355la prueba y porque se creyó sin jurisdicción para admitir una enmienda que la agregara. Esa resolución claramente era una negativa de aprobación de una exposición del caso para un nuevo juicio, que es apelable según se declara tam-bién en el caso de Ríos v. Ríos, supra, y solamente debe sus-tituirse este recurso ordinario por los extraordinarios cuando aquél habría de resultar en un completo fracaso de la justicia, lo que no ocurriría en el presente caso, por cuanto la revisión de la suficiencia de la prueba puede ser examinada en el re-curso de apelación que tiene establecido contra la sentencia.
Además, el auto de mandamus no. debe expedirse cuando su concesión sería ineficaz. El objeto de esta petición es sin duda que se le' diga al juez que tiene jurisdicción para resolver sobre la enmienda que se le propuso y que ejercite su discresión con respecto a ella, pero sería ineficaz la ex-pedición de la orden porque la enmienda propuesta por el peticionario no es suficiente para el fin que persigue porque tal como está redactada no contiene especificación de insu-ficiencia de la prueba y tendría que ser negada su admisión.
El objeto que se propone la ley al exigir que'la exposición del caso para sostener una moción de nuevo juicio basada en la insuficiencia de la prueba para sostener la sentencia contenga una especificación de los particulares en los cuáles la prueba es insuficiente es llamar la atención del tribunal y de la parte contraria a los puntos respecto de los cuales se estima que la prueba es insuficiente y por eso una espe-cificación de insuficiencia que no llama la atención hacia deter-minados extremos de la prueba es insuficiente. . En este caso la enmienda consistía en hacer constar que las declaraciones de los testigos que menciona son’ insuficientes para probar-la condición en que la demandada basa su defensa de que el demandante estaba obligado por convenio a depositar el im-porte de los azúcares vendidos, repitiendo así las palabras de la ley pero sin puntualizar por qué no son suficientes al fin que trataba de demostrar la ’demandada. La especifica-ción contenida en la enmienda es demasiado general, no cum-*356pie con el propósito de la ley y no contiene una especificación de insuficiencia de prueba. Silva y. Salamanca, 14 D. P. R. 545; De Molera v. Martín, 120 Cal. 544; Taylor v. Bell, 128 Cal. 306.
Por las razones expuestas el auto de mandamus solicitado debe desestimarse y dejarse sin efecto el auto condicional que se libró.

Sin lugar la solicitud, dejándose sin efecto el auto condicional expedido.

Jueces concurrentes: Sres. Presidente Plernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. HutcMson no intervino.